Citation Nr: 0531121	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran's service medical records (SMRs) reflect that the 
veteran suffered a back injury while wrestling in January 
1991.  Subsequent records show further complaints of and 
treatment for low back problems.  

The veteran submitted his original claim for disability 
compensation benefits in March 1996.  In August 1997, the 
veteran was granted service connection for what was described 
as low back pain and was awarded a 10 percent disability 
evaluation.

The veteran submitted a claim for an increased rating for his 
low back disability in January 2001.  The veteran's 
disability rating was increased to 20 percent disabling by 
way of an April 2002 rating decision.

The RO wrote to the veteran in August 2001.  In regard to the 
Veterans Claims Assistance Act of 2000 (VCAA) portion of the 
letter, the RO informed the veteran of what he needed to 
submit to substantiate a claim for service connection.  This 
may have been in response to a claim for "Gulf War 
Syndrome."  Nevertheless, the letter failed to address what 
evidence was required to substantiate his claim for an 
increased rating.

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  As noted above, 
the letter provided to the veteran addressed service 
connection rather than an increased rating for the veteran's 
service-connected disability.  The case must therefore be 
remanded in light of Court precedent requiring proper VCAA 
notice.

In addition, in his August 2003 substantive appeal, the 
veteran stated that his back disability had increased in 
severity.  He reported that he was taking pain medication for 
his back disability.  The RO should attempt to obtain any 
current outstanding treatment records, both VA and private.  

The veteran was last afforded a VA examination regarding his 
service-connected low back disability in March 2002.  The 
results of the examination are more than three years old.  
Additionally, the Board notes that there was a change in the 
regulations used to evaluate disabilities of the spine.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  These new 
regulations, effective as of September 26, 2003, have changed 
the diagnostic codes used to evaluate disabilities of the 
spine in addition to changing the criteria.  Accordingly, a 
new examination is required to assess the veteran's service-
connected disability in light of this change in regulations 
and to fully assess the current status of the veteran's 
disability.

Finally, the Board notes that the veteran's disability had 
originally been rated on the basis of limitation of motion.  
When the RO awarded the 20 percent rating in April 2002, it 
explained that an additional 10 percent was being awarded on 
account of a diagnosis of arthritis.  After the development 
sought above is completed, the RO should issue a supplemental 
statement of the case that, in part, explains the authority 
for awarding an additional 10 percent rating for arthritis 
when a rating was already in effect based on limitation of 
motion.

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C. A. §§ 5102, 
5103, and 5103A (West 2002), the 
implementing regulations found at 38 
C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is 
completed.  In particular, the RO 
must notify the appellant of the 
information and evidence yet needed 
to substantiate his claim for an 
increased rating and of what part of 
such evidence he should obtain and 
what part the RO will yet attempt to 
obtain on his behalf.  He should 
also be told to provide any evidence 
in his possession that is pertinent 
to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran that have not been 
secured previously.

3.  After completion of the above 
action, the veteran should be 
afforded a VA examination to assess 
his current disability status.  The 
claims file, a copy of the pre-
September 2002 rating criteria and 
the changes made effective in 
September 2002 and September 2003 
should be made available to and 
reviewed by the examiner prior to 
the examination.  Any indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  All clinical 
findings necessary to apply rating 
criteria found at 38 C.F.R. § 4.71a 
(2002), 38 C.F.R. § 4.71a (2003), 
and the newest criteria used to 
evaluate diseases and injuries of 
the spine found at 68 Fed. Reg. 
51,456-57 should be made.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  Functional 
losses should be equated to 
additional loss of range of motion.  
If the examiner finds that disc 
syndrome or its residuals seemingly 
affects peripheral nerves, such 
neurologic manifestations should be 
specifically evaluated.  Each nerve 
seemingly affected by disc syndrome 
should be evaluated separately.  The 
neurologic impairment should be 
described as mild, moderate, 
moderately severe, or severe.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include 
recitation of the newest rating 
criteria made effective from 
September 26, 2003.  It should also 
include reference to any authority 
for awarding a compensable rating 
for arthritis separate from a 
compensable rating previously 
awarded based on limitation of 
motion.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

